Citation Nr: 1042988	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-36 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an initial disability rating greater than 10 
percent for service-connected peripheral neuropathy of the left 
upper extremity.

4.  Entitlement to an initial disability rating greater than 10 
percent for service-connected peripheral neuropathy of the right 
upper extremity.

5.  Entitlement to an initial disability rating greater than 10 
percent for service-connected peripheral neuropathy of the left 
lower extremity.

6.  Entitlement to an initial disability rating greater than 10 
percent for service-connected peripheral neuropathy of the right 
lower extremity.


REPRESENTATION

Veteran represented by:	The Veterans Coalition


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1964 to October 1966.  Service in the Republic of 
Vietnam is indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.  

Procedural history

PTSD claims

In August 2002, the RO denied the Veteran's service-connection 
claim for PTSD.  The Veteran did not appeal this decision.

In October 2002, the Veteran submitted a request to reopen his 
previously-denied PTSD claim.  The RO reopened the claim and 
denied it on the merits in the above-referenced April 2005 rating 
decision.  The Veteran disagreed and perfected an appeal as to 
this issue.

Peripheral neuropathy claims

The RO awarded the Veteran service-connection for peripheral 
neuropathy of both upper and both lower extremities in April 
2005; four separate 10 percent disability ratings were assigned.  
The Veteran disagreed with these assigned initial ratings, and 
perfected an appeal as to all four issues.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge (VLJ) at the New York RO in 
September 2009.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

Clarification of issue on appeal

The Board notes that The United States Court of Appeals for 
Veterans Claims (the Court) has recently determined that a PTSD 
claim cannot be limited to a PTSD diagnosis alone, but "must 
rather be considered a claim for any mental disorder that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of the claim."             See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, the medical evidence of record demonstrates that 
the Veteran has been diagnosed with both PTSD and depression.  
Significantly, the Veteran has already claimed entitlement to 
service-connection for depression in a separate adjudication that 
is not before the Board.  Indeed, the RO denied the Veteran's 
depression claim in a January 2009 rating decision, which the 
Veteran did not appeal.  Because no other mental disorders other 
than PTSD and depression have been identified in the record as of 
yet, the Board need not expand the Veteran's PTSD claim at this 
time.



Remanded issues

As discussed in more detail below, the Board is reopening the 
Veteran's service-connection claim for PTSD.  However, additional 
evidentiary development is necessary before the claim may be 
adjudicated on the merits.  Thus, the Veteran's reopened PTSD 
claim, as well as his peripheral neuropathy claims, are REMANDED 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC, and are addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  In August 2002, the RO denied the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran did not 
appeal this decision.  

2.  The evidence associated with the claims folder subsequent to 
the RO's August 2002 rating decision is not cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 2002 RO decision which denied the Veteran's 
service-connection claim for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Since the August 2002 RO decision, new and material evidence 
has been received with respect to the Veteran's claim of 
entitlement to service connection for PTSD.  Therefore, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for PTSD.  
Implicit in his claim is the assertion that new and material 
evidence has been submitted sufficient to reopen his previously-
denied service-connection claim.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).
In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in September 2004 and March 2006.  To the 
extent that the Veteran may not have been provided with complete 
notice until after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance of a 
final decision.  Following the provision of the required notice 
and the completion of all indicated development of the record, 
the RO readjudicated the Veteran's PTSD claim in September 2006, 
April 2007, June 2008 and June 2009.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the claim].  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had complete VCAA notice been provided 
at an earlier time.  

Concerning new and material evidence, the Board notes that the 
Veteran was adequately advised of the bases for the previous 
denial of his service-connection claim for PTSD, to determine 
what evidence would be new and material to reopen the claim as 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  See the 
above-referenced September 2004 VCAA letter to the Veteran.  In 
any event, the Veteran is not prejudiced by any inadequacy in 
Kent notice, if any, because the Board is reopening the Veteran's 
PTSD claim below.

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records and his post-service VA treatment 
records have been obtained.  Additional records have also been 
obtained in an effort to verify one of the Veteran's claimed 
stressors.  Finally, the Veteran was afforded a VA PTSD 
examination in December 2008, which will be discussed in more 
detail below.  The Board notes that VA's statutory duty to assist 
a claimant in the development of a previously finally-denied 
claim does not attach until the claim has been reopened based on 
the submission of new and material evidence.  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
non prejudicial to the Veteran.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative 
and testified before the undersigned at a personal hearing.

Accordingly, the Board will address the merits of the claim to 
reopen.

New and material evidence claim

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2010). 

In general, VA rating decisions and Board decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.1100,  20.1103 (2010).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's claim of 
entitlement to service connection for PTSD was previously denied 
by the RO in an August 2002 rating decision.  The Veteran did not 
appeal this decision, and it became final.  38 C.F.R. §§ 
3.104, 20.1103 (2010).

In essence, the RO denied the Veteran's PTSD claim in August 2002 
because the evidence of record at the time failed to demonstrate 
that the Veteran had an in-service stressful event.  Therefore, 
the Board's inquiry will be directed to the question of whether 
any additionally submitted [i.e. after August 2002] evidence 
bears directly and substantially upon this matter.

In June 2005, the Veteran submitted a statement asserting that 
while transporting Vietnamese civilians during his service in the 
Vietnam War, he witnessed the Viet Cong fire upon a bus that was 
on the road near him, killing the bus driver and his mate.  See 
the Veteran's PTSD Questionnaire, received by the RO on June 24, 
2005.  The Veteran subsequently reported that he also observed 
the bodies of two American soldiers who were shot and killed in 
their tent by a third American.      See the Veteran's May 2007 
email correspondence.  The Veteran provided the date of 
occurrence and the names of those soldiers who were killed.  A 
recent search for records has verified the Veteran's second self-
described stressor.  

Because the Veteran's PTSD claim was previously-denied due to 
insufficient evidence of an in-service stressor, the Veteran's 
new statements are in fact material to his claim.  The Board 
finds that the above-referenced lay evidence constitutes new and 
material evidence as to the issue on appeal.  As noted above, for 
the sole purpose of establishing whether new and material 
evidence has been submitted, the credibility of the Veteran's 
statements and the medical evidence, although not their weight, 
is presumed for the narrow purpose of determining whether 
sufficient evidence has been submitted to reopen the previously 
disallowed claim for service connection.  See Justus, supra.  

This new evidence relates to an unestablished fact necessary to 
substantiate the Veteran's PTSD claim, and presents a reasonable 
possibility of substantiating it.  See 38 C.F.R. § 3.156 (2010).  
Accordingly, the Board finds that there is sufficient new and 
material evidence to reopen the Veteran's claim of entitlement to 
service connection for PTSD.

The Board wishes to make it clear that although there may be of 
record new and material evidence sufficient to reopen the claim, 
this does not mean that the claim must be allowed based on such 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For reasons which will be expressed below, the Board finds that 
additional development is required before the PTSD claim may be 
adjudicated on the merits.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  To that 
extent only, the appeal is allowed.


REMAND

PTSD and peripheral neuropathy claims

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's remaining claims must be remanded for further 
evidentiary development.  

Additional treatment records

At the September 2009 hearing, the Veteran indicated that he sees 
a VA psychologist every three months at a VA satellite station in 
Lynbrook, NY.           See the September 2009 hearing 
transcript, page 3.  The Veteran also indicated that he receives 
ongoing treatment for his peripheral neuropathy at the VA, but 
that he hasn't seen his doctor for over a year.  Id. at 16.

The Veteran's claims file includes records of VA psychological 
treatment at the Lynbrook facility and other VA facilities 
through December 2008, but no later.  Similarly, the Veteran's 
last VA Neurology Note of record is dated more than two years 
ago, in January 2008.  It is the duty of the VA to assist a 
veteran in obtaining records from Federal agencies, including VA 
Medical Centers.  See 38 U.S.C.A.     § 5103A (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
any outstanding VA treatment reports relevant to the Veteran's 
claims should be obtained.

VA examinations

With respect to the Veteran's PTSD claim, the Board notes that 
the Veteran was afforded a VA mental health examination in 
December 2008.  Pertinently, the December 2008 VA examiner found 
that the Veteran did not currently have a PTSD diagnosis in 
accordance with DSM-IV criteria.  Crucially however, the VA 
examiner failed to comment upon six years of previous VA 
treatment reports documenting the Veteran's numerous diagnoses 
of, and medical treatment for PTSD.  As such, following the 
collection of the Veteran's updated VA treatment reports 
referenced above, the Board believes a new VA examination is 
necessary to address whether the Veteran currently has PTSD, with 
consideration to the Veteran's entire medical history.

Additionally, effective July 12, 2009, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 
38 C.F.R.        § 3.304(f), in part, by adding a new paragraph 
that reads as follows:  

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror. 

The Veteran has described two stressful events occurring during 
his Vietnam War service.  As discussed above, the Veteran asserts 
that while serving in Vietnam, he witnessed enemy fire on a bus 
resulting in the death of two individuals.  See the Veteran's 
PTSD Questionnaire, received by the RO on June 24, 2005.  This 
evidence, while sufficient to reopen the claim, is not sufficient 
to allow the claim.  Specifically, pursuant to 38 C.F.R. 
§ 3.304(f)(3), a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted must 
confirm that the Veteran's claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor.  

The Board notes that the Veteran's second claimed stressor 
[observing the dead bodies of two Americans killed by a fellow 
soldier on his base] has already been verified. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern whether the Veteran currently has PTSD or any 
other mental disability, and whether any such disability is 
related to his military service, to include his self-described 
in-service stressors.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim].

Concerning the Veteran's peripheral neuropathy claims, the Board 
notes that the Veteran has not been afforded a VA examination 
addressing his neuropathy since January 2006.  [A subsequent May 
2007 diabetes mellitus examination did not assess the Veteran's 
peripheral neuropathy.]  The Veteran has recently asserted that 
he now experiences more severe numbness in his hands and feet, as 
of two or three months prior to his September 2009 Travel Board 
hearing.  See the September 2009 hearing transcript, page 16.  
Additionally, the Veteran has since been diagnosed with carpal 
tunnel syndrome of both upper extremities, as well as cervical 
radiculopathy-both nonservice-connected neurological 
disabilities.  

Although a new VA examination is not warranted based merely upon 
the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 
174 (2007)], the Court has held that where a veteran claims that 
a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition, the VA must provide a new examination.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  So it is in 
this case.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request information regarding any 
additional treatment he may have received 
for his claimed PTSD and his service-
connected peripheral neuropathy.  
Thereafter, VBA should take appropriate 
steps to secure any medical treatment 
records so identified that are not already 
of record, to include VA treatment reports 
from 2008 to the present, and associate 
them with the Veteran's VA claims folder.  
Efforts to obtain these records should 
also be memorialized in the Veteran's VA 
claims folder.

2.  Following completion of the above, the 
Veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and etiology of all current 
psychiatric disabilities clinically 
found.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to provide an 
opinion, with supporting rationale, as to 
the following questions:

(a.)  Is it as likely as not that the 
Veteran's claimed stressor of having 
fear after being confronted with an 
event or circumstance that involved 
actual death while driving in close 
proximity to enemy fire and 
witnessing the killing of two 
individuals during the Vietnam War, 
is adequate to support a diagnosis of 
PTSD?

(b.)  If so, is it as likely as not 
that the Veteran has a current 
diagnosis of PTSD that is related to 
this described in-service stressor?

(c.)  Notwithstanding the above, is 
it as likely as not that the Veteran 
has a current diagnosis of PTSD that 
is related to the Veteran's verified 
stressor, which involved observing 
the bodies of American soldiers who 
were shot in their tent by a fellow 
soldier?

(d.)  If PTSD is not diagnosed, or if 
the Veteran's PTSD is not related to 
his in-service stressors, is it as 
likely as not that any clinically 
indicated psychiatric disability 
other than PTSD is related to his 
military service, to include his 
claimed in-service stressors?   
		
A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to provide the basis 
for all opinions reached.  Additionally, 
the examiner should comment upon the 
opinion of the December 2008 VA examiner 
and the Veteran's prior history of PTSD 
diagnoses noted in VA treatment records.  
If the examiner is unable to supply the 
requested opinions, he or she should 
provide an explanation for why such 
opinion could not be rendered.  

3.  The Veteran should also be scheduled 
for a VA neurological examination to 
determine the current nature and severity 
of his service-connected peripheral 
neuropathy of each extremity.  To the 
extent possible, the examiner should 
identify and distinguish the 
symptomatology attributed to the Veteran's 
service-connected peripheral neuropathy, 
and his other nonservice-connected 
neurological disabilities, to include 
carpal tunnel syndrome and cervical 
radiculopathy.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.  

4.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the RO 
should review the Veteran's entire record, 
and readjudicate the Veteran's service-
connection and increased rating claims.  
If the claims are denied, in whole or in 
part, the RO should provide the Veteran 
and his representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


